AO 2458 (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   v.                               (For Offenses Committed On or After November 1, 1987)
                    Jonathan Adame-Perez
                                                                       Case Number:          l 8-cr-04042-WVG

                                                                    Elana R. Fogel
                                                                    Defendant's Attorney
REGISTRATION NO.                   65272408
D-
The Defendant:

lg]   pleaded guilty to count(s)        I of Superseding Information

D was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                     Nature of Offense                                                              Number(s)
8 USC 1325                          Improper Entry by an Alien (Misdemeanor)                                          ls




      The defendant is sentenced as provided in pages 1 through              2             of this judgment.


D The defendant has been found not guilty on count(s)
lg]   Count(s)   1 of Underlying Information                  is   dismissed on the motion of the United States.

      Assessment: $10.00 waived
lg]



lg] No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   November 27. 2018
                                                                   Date oflmposition of Sentence


                                                                        tA/E
                                                                   HON. WILLIAM V. GALLO
                                                                   UNITED STATES DISTRICT JUDGE



                                                                                                                18-cr-04042-WVG
     '·

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                     Jonathan Adame-Perez                                                Judgment - Page 2 of3
CASE NUMBER:                   l 8-cr-04042-WVG

                                                      IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 Months




 D         Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D         The court makes the following recommendations to the Bureau of Prisons:




 D         The defendant is remanded to the custody of the United States Marshal.

 D         The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN

I have executed this judgment as follows:

           Defendant delivered on                                            to

at        ~~~~~~~~~~~~-
                                              , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL



                                                                                                    18-cr-04042-WVG
